Citation Nr: 1750902	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-35 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 12, 2013, for post traumatic degenerative joint disease of the right acromioclavicular joint (right shoulder disability) and to a rating in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 30, 2014, to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The claim for unemployability benefits is addressed in the remand following the order; this matter is being remanded to the AOJ for further development. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's dominant arm is his right arm.

2.  Prior to February 12, 2013, even with consideration of functional loss, the Veteran's right shoulder disability was not manifested by limitation of motion to 25 degrees from the side; there was no evidence of ankylosis of scapulohumeral articulation.

3.  Beginning February 12, 2013, the evidence reflects that functional loss due to pain, fatigue, and lack of endurance causes limitation of motion to 25 degrees from the side; there is no evidence of ankylosis of scapulohumeral articulation.





CONCLUSIONS OF LAW

1.  Prior to February 12, 2013, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).

2.  Beginning February 12, 2013, the criteria for a rating in excess of 40 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Veteran's service-connected right shoulder disability is currently rated under Diagnostic Code 5201, which contemplates the severity of limitation of motion of the arm.  38 C.F.R. § 4.71a.  The criteria differ depending on whether the major (dominant) or minor (non-dominant) arm is being evaluated.  Id.  The Veteran is right hand dominant and this is his major arm for rating purposes.  See id.  A 30 percent rating is warranted for limitation of motion the major arm midway between the side and shoulder level.  Id.  A 40 percent rating is warranted for limitation of major arm motion to 25 degrees from the side.  Id.  Full range of motion of the shoulder is measured from zero degrees to 180 degrees in extension, shoulder abduction from zero to 180 degrees, and external and internal rotation from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

The Veteran underwent VA Compensation and Pension Examinations to evaluate the severity of his right shoulder disability in December 2010, February 2013, and June 2014.

Prior to February 12, 2013, even with consideration of pain and other factors of functional loss, the probative lay and medical evidence of evidence of record does not reflect limitation of right shoulder motion limited to 25 degrees from the side, which is required for the next higher maximum 40 percent rating under that diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board has considered additional functional loss due pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, and finds that the evidence does not warrant a rating in excess of 30 percent.  There is also no evidence of ankylosis of the shoulder such that a higher rating would be warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200.

Beginning February 12, 2013, the evidence reflects the Veteran's right shoulder was also not manifested by limitation of motion to 25 degrees from the side.  However, consideration has been given to functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as documented in the February 12, 2013, examination report and the Board finds the evidence reflects functional loss causes additional limitation of motion such that his right shoulder disability would be limited to 25 degrees from the side, warranting a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  This is the maximum schedular rating under this diagnostic code.  Id.  Although a higher rating is available when ankylosis is present, there is no evidence of ankylosis throughout the period of the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5200; see also Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

The Board has considered whether rating the Veteran's right shoulder disorder under a different diagnostic code would afford him a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  First, there is no evidence of impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).  Second, while there is evidence of impairment of the clavicle and scapula, the highest rating under that diagnostic code is 20 percent, which is less than the Veteran's currently assigned ratings.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  The Board may not assign a separate evaluation under Diagnostic Code 5203 in addition to the rating already assigned under Diagnostic Code 5201 as this would amount to pyramiding, which is prohibited by VA regulation.  See 38 C.F.R. § 4.14 (2016).  Accordingly, there are no other diagnostic codes that would warrant a rating in excess of 30 percent prior to February 12, 2013, or in excess of 40 percent thereafter for the Veteran's right shoulder disability.  

The Board acknowledges that the Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Notably, the Correia case dealt with a claim for an increased rating for a knee disability.  

A review of the Veteran's claims file reveals that none of the VA shoulder examinations of record, nor any treatment records, demonstrate range of motion testing for the right shoulder in passive, nonweight-bearing motion. 

The Board takes notice that at VA examinations, the testing of the range of motion of the shoulder is generally done by assessing active motion rather than passive motion.  The "active" motion is tested by having a veteran stand and attempt to raise his arm away from the side of his body.  This standing testing is considered to be testing on weight-bearing as a veteran must support the weight of his body while undergoing such testing.  Although it may possible to test passive motion without weight-bearing by having a veteran lie down on a table and have the examiner move a veteran's arm away from his body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion test result figures which are more restricted than the results produced by passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight-bearing would generally produce more restrictive results than testing done without weight-bearing.  Therefore, in the case at hand, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight-bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.

There is no logical indication that passive, nonweight-bearing range of motion testing of the right shoulder would change the outcome here.  Furthermore, this issue has been pending since October 2010, over seven years, and an immediate Board adjudication is to the Veteran's benefit.  Moreover, neither the Veteran nor his representative have requested a new VA shoulder examination based on the holding of Correia.  Although the VA shoulder examinations of record may not strictly satisfy the requirements of the Correia case, here this is inconsequential and, at most, harmless error.  See 38 C.F.R. § 20.1102 (2016).

The Board acknowledges the Veteran's competent lay statements regarding symptoms he has experienced, as this requires only personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to relate any symptoms to his right shoulder disability or to identify a specific level of severity relating this disability to the appropriate diagnostic code, as this requires specialized medical education, training or experience.  See 38 C.F.R. § 3.159(a).  In contrast, competent and probative evidence concerning the nature, extent, and severity of the Veteran's right shoulder has been provided by medical professionals who have examined him during the appeal and examiners have directly addressed the criteria under which his disabilities are evaluated.

Based on the evidence of record, the Board finds that disability ratings in excess of 30 percent prior to February 12, 2013, and in excess of 40 percent thereafter are not warranted.  In finding so, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher ratings, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated November 2010 and August 2013.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded several VA examinations.  The Veteran has not identified any additional existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).


ORDER

Beginning February 12, 2013, a rating in excess of 30 percent for a right shoulder disability is denied.

Prior to February 12, 2013, a rating in excess of 40 percent for a right shoulder disability is denied.


REMAND

The Veteran claims that his service-connected right shoulder disability has rendered him unable to obtain and maintain substantially gainful employment prior to September 30, 2014.  In his September 2013 application for entitlement to TDIU, he indicated he last worked as a Trade Leader at a university from September 1998 to February 2006 and that he took early retirement from that job due to his right shoulder.  At his July 2017 hearing before the Board, the Veteran testified that his job as a Trade Leader involved electrician work and that his right shoulder disability caused significant occupational impairment.

TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. §§ 3.340, 4.16 (2016).  A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Prior to September 30, 2014, the Veteran has not met the schedular requirements for entitlement to TDIU.  However, the Veteran alleges that he was unable to obtain and maintain substantially gainful employment consistent with his education and experience prior to September 30, 2014, due to his right shoulder disability.  Given that the Board is precluded from awarding extra-schedular TDIU in the first instance, a remand is required to refer the Veteran's claim to VA's Director of Compensation & Pension Services for consideration.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claim to the Director of Compensation & Pension Services for consideration of entitlement to TDIU on an extra-schedular basis prior to September 30, 2014, as outlined in 38 C.F.R. § 4.16(b).  Consideration must be given to the Veteran's education and work history.

2.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


